Citation Nr: 0618136	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-15 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Propriety of the termination of the veteran's VA non-
service-connected disability pension benefits effective 
October 10, 1997 due to his incarceration for a felony.

2.  Entitlement to a waiver of a pension overpayment in the 
calculated amount of $42,497.90.

REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to February 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Pittsburgh, 
Pennsylvania that terminated his monthly VA non-service-
connected disability pension benefits, effective October 10, 
1997.

The issue of entitlement to a waiver of a pension overpayment 
debt in the calculated amount of $42,497.90 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Committee on Waivers and Compromises of the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA received information from a state prison that the 
veteran had been incarcerated for a felony conviction since 
August 9, 1997.

2.  The veteran's VA pension benefits were discontinued 
effective October 10, 1997, the 61st day of imprisonment 
following conviction.


CONCLUSION OF LAW

The criteria for termination of the veteran's VA pension 
benefits, effective October 10, 1997, were properly met.  38 
U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. § 3.666 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In this case however, because the law, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Furthermore, the issue 
here does not arise from the receipt of a "substantially 
complete application" from the veteran under 38 U.S.C.A. § 
5103(a), but rather, arises by action of law under 38 
U.S.C.A. § 5313, which requires a reduction of benefits for 
certain incarcerated veterans.  Thus, the VCAA is not 
applicable to this appeal, and further discussion of 
compliance with the VCAA is not required.

Analysis

The veteran essentially contends that he did not know that he 
was not entitled to VA pension benefits during his 
incarceration, and that his benefits should not be terminated 
while he was incarcerated, because he had active military 
service in Vietnam.

The record indicates that the veteran was awarded non-
service-connected disability pension benefits in May 1995.  
The veteran was notified of this award by a letter dated in 
May 1995, and the RO enclosed a copy of VA Form 21-8768, 
which advised him that VA will discontinue pension benefits 
payable to a person who is incarcerated in a Federal, State 
or local penal institution in excess of 60 days as a result 
of a felony or misdemeanor conviction.  This form also stated 
that the law provides severe penalties which include fine or 
imprisonment or both for the fraudulent acceptance of any 
payment to which the recipient is not entitled.  In July 
1995, the RO sent the veteran another copy of VA Form 21-
8768.

In April 2002, the RO received information from a prison 
official to the effect that the veteran was currently 
incarcerated and had been for some time.  Later that month, 
the RO received confirmation from a state correctional 
institution to the effect that the veteran had been 
incarcerated since August 9, 1997.

Claimants and their representatives are entitled to notice of 
any decision made by VA affecting the payment of benefits or 
the granting of relief.  No award of pension shall be reduced 
or otherwise adversely affected unless the beneficiary has 
been notified of such adverse action and has been provided a 
period of 60 days in which to submit evidence for the purpose 
of showing that the adverse action should not be taken.  38 
C.F.R. § 3.103(b)(1),(2) (2005).

A May 2002 letter from the RO informed the veteran of the 
proposal to terminate his disability pension due to his 
incarceration, effective October 10, 1997.  More than 60 days 
later, by a letter to the veteran dated in July 2002, the RO 
informed him that his disability pension was being terminated 
retroactively, effective October 10, 1997.  The RO included 
with this letter a VA Form 4107 explaining the veteran's 
right to appeal.  Based on this evidence, VA has met the 
requirements for notification under 38 C.F.R. § 3.103.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  

Governing law and regulation provide that no pension under 
public or private laws administered by VA shall be paid to or 
for an individual who has been imprisoned in a Federal, 
State, or local penal institution as a result of conviction 
of a felony or misdemeanor for any part of the period 
beginning sixty-one days after such individual's imprisonment 
begins and ending when such individual's imprisonment ends.  
38 U.S.C.A. § 1505(a) (West 2002); 38 C.F.R. § 3.666 (2005); 
see also Lanham v. Brown, 4 Vet. App. 265 (1993).

Applying the relevant law to the facts of the present case, 
the Board finds that the veteran's claim for entitlement to 
pension while incarcerated is without legal merit.  The 
record clearly shows that the veteran was incarcerated 
beginning on August 9, 1997.  The veteran meets all of the 
prerequisites listed above.  He was incarcerated in a Federal 
penal institution from that date until at least April 2002, 
when the VA became aware of his incarceration, a period over 
60 days.  Furthermore, he was convicted of a felony offense.  
Therefore, the termination of his benefits due to 
incarceration for a felony offense was proper.  The law makes 
it clear that a veteran is not entitled to disability pension 
for any part of the period beginning sixty-one days after his 
or her imprisonment begins and ending when such individual's 
imprisonment ends.  The law was correctly applied in this 
case, as the veteran's pension was not terminated until the 
61st day after his incarceration began.  In the present case, 
the law, not the evidence, is dispositive.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The Board holds that, as a matter of 
law, the veteran was not entitled to non-service-connected 
pension benefits as of the 61st day of his incarceration.

For the reasons and bases expressed above the Board finds 
that the termination of the veteran's VA pension benefits due 
to his period of incarceration for a felony offense was 
proper (and that the resulting overpayment was properly 
created).

ORDER

The termination of non-service-connected pension benefits 
effective from October 10, 1997 was proper.

REMAND

In February 2004, the Committee on Waivers and Compromises 
(COWC) denied the veteran's claim for a waiver of a pension 
overpayment debt in the calculated amount of $42,497.90.  A 
notice of disagreement was received from the veteran in March 
2004.  The Board finds that the veteran has submitted a 
sufficient and timely notice of disagreement with the COWC's 
denial of a waiver of an overpayment debt in the amount of 
$42,497.90.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.201 (2005).  Thus this issue must be remanded to the RO 
for issuance of a statement of the case, and to give the 
veteran an opportunity to thereafter perfect an appeal of 
this issue by filing a timely substantive appeal.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran with a 
statement of the case on the issue of 
entitlement to a waiver of an overpayment 
debt in the amount of $42,497.90.  He 
should be informed of the necessary steps 
to perfect his appeal.  The RO and the 
veteran are informed that this issue is 
not before the Board for appellate 
consideration until timely perfected.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


